DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability.  The Examiner respectfully directs Applicant’s attention to the section below, which explains the renumbering of the claims from 1-21 to 1-20.  

Claim Objections
Claims 9-21 are objected to because of the following informalities. 
Claims 9-21 contain minor typographical/grammatical errors. 
Regarding claims 9-21
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the instant case, claim 8 is missing and claims 9-21 have been misnumbered.  Misnumbered claims 9-21 been renumbered as claims 8-20, respectively.
Regarding claim 15
Claim 15, line 7: Applicant is advised to add a period at the end of the claim.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2008/0287803 A1). 
Regarding claim 1, Li describes a method of controlling a surgical tool ([0006]), comprising
positioning an endoscope, a first surgical tool and a second surgical tool within a body cavity in which a surgical environment is located ([0016], [0026], [0031])
capturing, with the endoscope, real-time images of at least the first and second surgical tools in a field of view within the body cavity ([0016])
real-time image processing said images to detect movement of at least a portion of said first surgical tool ([0027], [0043])
determining if said detected movement is within one of the plurality of predetermined protocols of input movement ([0042] - [0043])
if said detected movement is within a predetermined protocol of input movement, activating a corresponding predetermined output commands such that the second surgical tool is at least one of the following ([0043], [0045])
robotically maneuvered according to said at least one output protocol ([0035] - [0036])
activated according to said at least one output protocol ([0034])
Regarding claim 2, Li further describes wherein the second surgical tool is robotically maneuvered according to said at least one output protocol ([0035] - [0036]).
Regarding claim 3, Li further describes wherein the second surgical tool is activated according to said at least one output protocol ([0034]).
Regarding claim 5, Li further describes wherein activating the second surgical tool comprises energizing an electrosurgical tool ([0034]).
Regarding renumbered claim 9, Li further describes wherein activating the second surgical tool comprises causing the second surgical tool to function or stop functioning ([0034]). 
Regarding renumbered claim 10, Li further describes wherein activating the second surgical tool comprises causing the second surgical tool to be introduced into the surgical environment or removed from the surgical environment ([0034]). 
Regarding renumbered claim 11, Li further describes wherein said protocol of input movement is rotational movement of said first surgical tool around an axis parallel to the X axis, rotational movement of said first surgical tool around an axis parallel to the Y axis, rotational movement of said first surgical tool around an axis parallel to the Z axis, and any combination thereof ([0016], [0024]). 
Regarding renumbered claim 12, Li further describes wherein said protocol of input movement is at least a portion of said first surgical tool is positioned in a predetermined region of said field of view ([0059]). 
Regarding renumbered claim 13, Li further describes wherein the method includes robotically maneuvering at least one of the endoscope, first surgical tool and second surgical tool in least three dimensions ([0042]). 
Regarding renumbered claim 19, Li describes a method of controlling a surgical tool ([0006]), comprising 
positioning an endoscope and a first surgical tool within a body cavity in which a surgical environment is located ([0016], [0026], [0031])
capturing, with the endoscope, real-time images of at least the first surgical tool in a field of view within the body cavity ([0016])
real-time image processing said images to detect at least one input command from said image of said field of view and to, if said input command is within one of a plurality of predetermined input protocols activate at least one of a predetermined plurality of output commands ([0027], [0042] - [0043])
wherein the input command is at least a portion of the first surgical tool is positioned in a predetermined region of said field of view ([0059])
wherein said output command is at least a portion of the first surgical tool is repositioned to a predetermined region of said field of view ([0059])
Regarding renumbered claim 20, Li further describes wherein said activation is causing said first surgical tool to function, stopping said first surgical tool from functioning, introducing said first surgical tool to the surgical environment, and removing said first surgical tool from the surgical environment, and any combination thereof ([0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kesavadas et al. (US 2010/0285438 A1). 
Regarding claim 4, Li describes the method of claim 3, but Li does not explicitly disclose wherein activating the second surgical tool comprises opening or closing an end effector of the tool.  However, Kesavadas also describes a method of controlling a surgical tool ([0003]), including wherein activating the surgical tool comprises opening or closing an end effector of the tool ([0048]).  As Kesavadas is also directed towards controlling a surgical tool and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of opening or closing an end effector of the tool, similar to that described by Kesavadas, when using the method described by Li, as doing so advantageously allows the method to perform a wider array of functions and be compatible with a larger amount of surgical tools and end effectors. 
Regarding renumbered claim 8, Kesavadas further describes wherein activating the surgical tool comprises opening or closing the surgical tool ([0048]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Farritor et al. (US 2008/0221591 A1). 
Regarding claims 6 and 7, Li describes the method of claim 3, but Li does not explicitly describe wherein activating the second surgical tool comprises activating a stapler.  However, Farritor also describes a method of controlling a surgical tool ([0006]), including wherein activating the surgical tool comprises activating a stapler ([0111]).  As Farritor is also directed towards controlling a surgical tool and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of activating a stapler, similar to that described by Farritor, when using the method described by Li, as doing so advantageously allows the method to perform a wider array of functions and be compatible with a larger amount of surgical tools and end effectors.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Frimer (WO 2013/027200 A2).  
Regarding renumbered claim 14, Li describes the method of claim 1, but Li does not explicitly disclose wherein the output protocol is an output movement protocol, and wherein a relationship between magnitude of an output movement and magnitude of said detected movement is the magnitude of said output movement is proportional to the magnitude of said detected movement.  However, Frimer also describes a method of controlling a surgical tool (p. 3:7-10), including wherein the output protocol is an output movement protocol, and wherein a relationship between magnitude of an output movement and magnitude of said detected movement is the magnitude of said output movement is proportional to the magnitude of said detected movement (p. 86, Example 2).  As Frimer is also directed towards controlling a surgical tool and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an output movement protocol similar to that described by Frimer when using the method described by Li, as doing so advantageously allows the resulting method to better control the surgical tool according to a larger amount of protocols.  
Regarding renumbered claim 15, Frimer further describes wherein the output protocol is selected from an output movement protocol group consisting of an allowed output movement protocol, a restricted output movement protocol and any combination thereof of a member of a maneuverable object group consisting of said at least one endoscope, said first surgical tool, said second surgical tool and any combination thereof, wherein each member of said output movement protocol group is determinable from input movement protocols comprising historical movements of said member of said maneuverable object group according with historical movement patterns of said member of said maneuverable object group in at least one previous surgery (pp. 2-3, 61).
Regarding renumbered claim 16, Frimer further describes wherein each member of a group consisting of an allowed input movement protocol, a restricted input movement protocol and any combination thereof comprises, stored in said communicable database, each 3D spatial position of said member of said maneuverable object group according with at least two 3D spatial positions of said member of said maneuverable object group, such that each movement pattern of said member of said maneuverable object group and each 3D position of said member of said maneuverable object group according with the same is stored; in said associated allowed output protocol, said allowed movements of said member of said maneuverable object group are movements in which the same is located substantially in at least one of the endoscope 3D spatial positions according with at least one said 3D movement pattern, and said restricted movements are movements in which the location of said member of said maneuverable object group is substantially different from the n 3D spatial positions of the same according with the n movement patterns (pp. 3-5, allowed and restricted rules as described). 
Regarding renumbered claim 17, Frimer further describes wherein each member of a group consisting of an allowed output movement protocol, a restricted output movement protocol and any combination thereof comprises at least one rule according to which allowed and restricted movements of said second surgical tool are determined, such that each detected movement of said at least one surgical tool is determined as either an allowed movement or as a restricted movement according to said predetermined set of rules (pp. 2-3, 33). 
Regarding renumbered claim 18, Frimer further describes wherein said allowed movement is permitted by said controller and said restricted movement is denied by said controller (p. 3). 

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 32, and 33 of U.S. Patent No. 10,799,302. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of controlling a surgical tool comprising positioning a surgical tool, which may be an endoscope, within a body cavity in which a surgical environment is located, capturing real-time images of the surgical tool in a field of view, real-time image processing the images to detect movement of the surgical tool, determining if said detected movement is within one of a plurality of input protocols, and, if yes, robotically maneuvering the surgical tool according to an output protocol or activating the surgical tool according to an output protocol.  Although not exhaustive, a brief matching of the pending claims to the issued claims is provided in the table below. 
U.S. Application No. 17/013,459
Pending Claims
U.S. Patent No. 10,799,302
Issued Claims
1
1
2
1
3
1
4
4
5
4
8
4
9
4
10
4
11
2
12
3
13
5
14
13
15
6
16
7
17
8
18
9
19
1, 3, 5; 32
20
4; 33


Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,799,302 in view of Farritor. 
Regarding claims 6 and 7, the ‘302 patent does not explicitly recite the step of “wherein activating the second surgical tool comprises activating a stapler.”  However, Farritor also describes a method of controlling a surgical tool ([0006]), including wherein activating the surgical tool comprises activating a stapler ([0111]).  As Farritor is also directed towards controlling a surgical tool and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of activating a stapler, similar to that described by Farritor, when using the method recited in U.S. Patent No. 10,799,302, as doing so advantageously allows the method to perform a wider array of functions and be compatible with a larger amount of surgical tools and end effectors.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792